Citation Nr: 1244140	
Decision Date: 12/28/12    Archive Date: 12/31/12

DOCKET NO.  96-49 971	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for headaches as a residual of a head injury, prior to August 25, 1997.

2.  Entitlement to an evaluation in excess of 30 percent for headaches as a residual of a head injury, from August 25, 1997 to July 31, 2000.

3.  Restoration of the 30 percent evaluation for headaches as a residual of a head injury, effective August 1, 2000.

4.  Entitlement to an evaluation in excess of 10 percent for headaches as a residual of a head injury, since August 1, 2000.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Attorney at Law


ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The Veteran served on active duty from June 1955 to May 1957, and additional periods of active duty for training in the National Guard.

This matter comes before the Board of Veterans' Appeals (Board) from a May 1996 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, which denied an increased evaluation in excess of 10 percent for headaches as a residual of a head injury.  

In a March 1998 rating decision, the RO granted an increased evaluation of 30 percent for the Veteran's headaches as a residual of a head injury, effective August 25, 1997.  

In a May 2000 rating decision, the RO reduced the disability evaluation assigned to the Veteran's headaches as a residual of a head injury, from 30 percent down to 10 percent, effective August 1, 2000.  The Veteran subsequently expressed disagreement with the reduction, and continued to seek the maximum benefit allowed by law for this disability.  See AB v. Brown, 6 Vet. App. 35, 38-39 (1993).  Therefore, the issues for appellate review are as styled on the title page of this decision.

In July 2004, the Board issued a decision which denied the Veteran's claims.  The Veteran thereafter timely appealed this decision to the United States Court of Appeals for Veterans Claims (Court).  In January 2005, the Court granted a Joint Motion for Remand, which vacated the Board's July 2004 decision and remanded the case back to the Board for further consideration.  

In October 2005, the Board rendered another decision which denied the Veteran's claims.  The Veteran timely appealed this decision to the Court.  In February 2008, the Court issued a memorandum decision which vacated the Board's decision and remanded the case back to the Board for further consideration. 

In May 2009, the Board remanded this matter to the RO for additional evidentiary development. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

For the reasons indicated below, the appeal is again REMANDED to the RO.  VA will notify the appellant if further action is required.


REMAND

The Veteran is seeking higher evaluations for his service-connected headaches headaches as a residual of a head injury, including restoration of the 30 percent evaluation (or higher), effective August 1, 2000.

Remand is required for compliance with VA's duty to assist the Veteran in substantiating his claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In November 2011, the RO requested that the Veteran be scheduled for a VA examination for headaches.  The RO's examination request form noted that the examiner was asked to comment upon the effect of the Veteran's service-connected headaches on his employability - which was a directive in the Board's May 2009 remand, but not addressed in the December 2010 and April 2011 VA examinations.

A VA examination for headaches was scheduled for the Veteran in March 2012, and a notation in the claims file indicates that the Veteran failed to report for this examination.

In May 2012, the RO issued a supplemental statement of the case noting that evidence expected from this missed headaches examination might have been material to the outcome of the Veteran's claim, and that no good cause was shown for the Veteran having failed to report for this examination.

In June 2012, the Veteran, acting through his representative, submitted a statement indicating that he failed to attend the VA examination due to illness which prevented him from travelling.  The Veteran's representative further noted that illness was specifically cited as good cause for missing a scheduled examination under 38 C.F.R. § 3.655 (2012).

Under these circumstances, the Veteran should be scheduled for a new VA examination for headaches to determine the current severity of his service-connected headaches as a residual of a head injury.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The December 2010 VA examination for traumatic brain injury noted that the Veteran takes Vicodin for his headaches, and that it is prescribed by a private physician.  No recent treatment records relating to the Veteran's headaches are shown.  Accordingly, the RO must provide the Veteran with a final opportunity to identify updated treatment records relating to this condition.  38 C.F.R. § 3.159(c)(4)(i); see Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran identify all VA and non-VA medical providers who have treated him for headaches as a residual of a head injury since December 2003.  If any of these records cannot be obtained, a letter should be sent to the Veteran informing him of the steps taken to obtain the records, listing alternative sources, and requesting him to furnish any such records in his possession or to identify the possible location of such records.

2.  The Veteran should be scheduled for an appropriate VA examination, by a physician with training in matters involving TBI, for an opinion as to the current nature and severity of his service-connected headaches as a residual of a head injury.  The examiner should, to the extent possible, elicit a complete history from the Veteran, and specifically identify all neurological manifestations directly attributable to the closed head injury; specifically identify the frequency and severity of his headaches, and whether these headaches are characteristic of prostrating attacks; and provide an opinion regarding the impact of residuals of the head injury on the Veteran's ability to work.  If the Veteran is mentally incapable of providing a complete history, this is to be noted in the report by the examiner.

The examiner should also provide specific opinions addressing, since October 23, 2008, the degree to which the service-connected disability is manifest by facets of cognitive impairment including to memory, attention, concentration, executive functions; judgment; social interaction; orientation; motor activity; visual spatial orientation; subjective symptoms; neurobehavioral effects; communication; and consciousness.

Prior to the examination, the claims folder must be made available to the examiner for review of the case. A notation to the effect that this record review took place should be included in the report.  Opinions should be provided based on the results of the examination, a review of the pertinent medical evidence of record, and sound medical principles.  All examination findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report.

3.  Notify the Veteran that it is his responsibility to report for any scheduled examination, and to cooperate in the development of his claims.  The consequences for the failure to report for an examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2012).  

In the event that the Veteran does not report for any scheduled examination, documentation must be obtained and placed in the claims file which shows that notice scheduling the examination was sent to the last known address and whether any notice that was sent was returned as undeliverable.  

4.  Thereafter, readjudicate the Veteran's pending claims under all applicable rating criteria in light of any additional evidence added to the record.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

5.  Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is required.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




_________________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


